Mr. Justice Teller
dissenting:
The majority opinion holds that the relator is not within *444the classified civil service because she is not a state officer. I cannot agree with that conclusion.
In no case in which the civil service amendment to the constitution has been construed has that question been involved. Statements to that effect have not been necessary to the judgments rendered, and are merely dicta, not binding upon us. The decisions in question were based upon the fact that state officers, not specifically excepted, are within the classified service, but none of them held, nor was there any ground for holding, that only state officers are within that service.
Among the officers excepted from the service are “Judges of courts of record and one stenographer of each judge, one clerk for each court .of record.” The natural and obvious meaning of this is that all clerks of a court of record except one, are within the classified service. If such is not the intent of the law, this provision is wholly without meaning. If clerks of courts are not within the classified service, there is no possible reason for excepting one clerk from such service.
We have no right to ignore the plain intent of the law, and the judgment should therefore be reversed.
I am authorized to state that Mr. Justice Denison concurs in the views above expressed.